            Case 2:20-cv-06182-CFK Document 40 Filed 03/11/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :             CIVIL ACTION
SYSCO PHILADELPHIA, LLC,                          :
              Plaintiff,                          :
                                                  :
       v.                                         :             No. 20-6182
                                                  :
CLAUDIO SILVA,                                    :
                     Defendant.                   :

                                          ORDER

       AND NOW, this 11th day of March 2021, upon consideration of the Plaintiff’s Motion

for a Preliminary Injunction (ECF No. 3), the joint Stipulation for Evidentiary Hearing on

the Preliminary Injunction (ECF No. 30), the testimony presented at the Evidentiary Hearing

on Motion for Preliminary Injunction held on February 22, 2021 (transcript can be found at ECF

No. 32) and the parties’ briefing (ECF Nos. 34, 35, 36, and 37), it hereby ORDERED that

the Plaintiff’s motion (ECF No. 3) is DENIED.

                                                  BY THE COURT:


                                                  /s/ Chad F. Kenney

                                                  CHAD F. KENNEY, JUDGE
